Citation Nr: 0819912	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 28, 
2004 for an increased rating for PTSD.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May and December 2005 rating decisions of the 
RO. 
FINDINGS OF FACT

1.  The veteran's PTSD has been shown to result in a level of 
social and occupational impairment beyond that contemplated 
by the currently assigned 50 percent evaluation; this is 
reflected in multiple assignments of a Global Assessment of 
Functioning (GAF) score of 50.  

2.  January 28, 2004 is the earliest date that it can be 
factually ascertained that the veteran suffered from an 
increase in his service-connected PTSD.  

3.  An increase in disability for the service-connected PTSD 
cannot be factually ascertained after August 6, 2003, the 
year prior to the date of the receipt of the claim on August 
6, 2004, and before January 28, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130 including Diagnostic Code 9411 
(2007).  

2.  The criteria for an effective date earlier than January 
28, 2004 for the assignment of an increased disability rating 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) for 
an increased evaluation for PTSD in October 2004 and February 
2005.  As these letters were issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The question of whether a further VCAA letter is required for 
such "downstream" issues as an effective date claim was 
addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this precedent opinion, the 
General Counsel held that, in such circumstances, a Statement 
of the Case was required in cases involving a "downstream" 
issue, but 38 U.S.C.A. § 5103(a) did not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  In the present 
case, the required Statement of the Case was issued in 
December 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the veteran 
was notified in a December 2005 rating decision that the 50 
percent evaluation was assigned effective from January 28, 
2004, and his understanding of VA's policies in assigning 
effective dates is reflected in his May 2006 Substantive 
Appeal, as he is challenging the assigned effective date at 
issue on appeal.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the RO letters did not meet all of the 
foregoing requirements.  However, in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that, 
where VA can show that the error did not affect the essential 
fairness of the adjudication, VCAA notice errors would not 
require reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. at 48 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim"), citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

Here, the Board finds that any notice defect in this case did 
not affect the essential fairness of the adjudication.  In 
this regard, the RO letters specifically informed the veteran 
that he should submit evidence showing his service-connected 
disability had gotten worse and also suggested documents and 
records that would tend to demonstrate this worsening.  The 
veteran was also afforded a Statement of the Case dated in 
December 2005 that specifically set forth what is required to 
show a higher evaluation for his disability.  38 C.F.R. 
§ 4.126; Diagnostic Codes 9411.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the Statement of the Case forwarded to him in 
December 2005.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The evidence indicates that the veteran received this 
document, noting that he responded to it by filing a 
Substantive Appeal.  In this submission, he provided a 
description of current symptoms and made references to the 
applicable diagnostic criteria.  Taken as a whole, the record 
reflects that any RO error was non-prejudicial.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The veteran has also been afforded a 
VA examination addressing his service-connected PTSD.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II. Increased rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the service-connected PTSD is currently rated 
as 50 percent disabling under Diagnostic Code 9411.  

Under this code section, a 30 percent evaluation is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as a 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders 
(e.g., major depression and alcohol dependence) VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

In this case, the medical evidence relevant to the veteran's 
claim consists of VA treatment notes dated from January 28, 
2004 to April 2004; and a VA examination dated in January 
2005.

The VA treatment records indicate that the veteran's symptoms 
consist of nightmares, approximately twice a week, and 
flashbacks regarding horrifying military related experiences 
affecting his job and relationships.  He was noted to have 
increased anxiety, depression, isolation, difficulty 
sleeping, anger and irritability, and difficulty 
concentrating at work.  The veteran denied suicidal or 
homicidal ideation.  He was assigned a GAF score of 50.

The veteran was also afforded a VA examination dated in 
January 2005.  His service history was noted for the record, 
including his PTSD stressors.  He reported that he suffered 
from nightmares and flashbacks that he said intensified after 
the September 11 attacks and after witnessing a huge Amtrak 
collision with a MARC train that happened behind his 
apartment building.  The veteran described himself as afraid 
of being trapped in enclosed spaces, fearing not being able 
to escape.  He indicated problems interacting with people and 
losing concentration at work and noted that he retired in 
part due to his lack of ability to concentrate at work.  
Also, he reported emotional numbness, nightmares two or three 
times a week, many flashbacks, and distressing memories of 
the incidents aboard ship.  He indicated that he would 
isolate socially, except for his kids.  He reported sleeping 
4 to 5 hours on a good night and indicated that he was easily 
startled by unexpected noise.  Also, he noted that he could 
get violent, so he would detach himself from people.  He 
indicated that he would panic in a crowd and sometimes gets 
tearful for no reason.  The examiner also noted symptoms of 
depression.  

Upon examination, the veteran was noted to be well-groomed 
and cooperative.  Motor behavior was unremarkable, and 
impulse control was appropriate.  Speech was normal in terms 
of volume, rate, and rhythm, and voice tome was modulated.  
The veteran was oriented as to person, place, and time, but 
his mood was depressed, eye contact was evasive, and mood was 
affected.   He denied suicidal ideation, and no perceptual 
distortions were noted.  Thought contact was rational and 
logical, and thought process was sequential and goal-
directed.  The veteran reported that his long and short term 
memories were "okay," although he did report a problem with 
concentration.  The veteran was noted to be of average 
intelligence, with appropriate judgment and insight.  No 
psychotic symptomatology was noted.  The veteran was 
diagnosed with PTSD, chronic, with secondary depression.  He 
was assigned a GAF score of 50.

With respect to the GAF scores noted in the VA examination 
and VA treatment records, a GAF score of 41 to 50, indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupational, or school functioning (e.g., no friends, 
unable to keep a job).  The Board finds that this level of 
social and occupational impairment is of such severity as to 
be significantly more consistent with the criteria for a 70 
percent evaluation than that for a 50 percent evaluation.  
The Board also notes that the veteran reported emotional 
numbness, a significant degree of social isolation, violent 
behavior, and panic.  These symptoms further suggest a degree 
of social and occupational impairment consistent with a 70 
percent evaluation.

At the same time, the Board is aware that there is no 
evidence of record to suggest total social and occupational 
impairment.  For that reason, a maximum evaluation of 100 
percent is not warranted.  

The evidence also does not suggest an "unusual" disability 
picture, in terms of interference with employability or 
frequent hospitalization, warranting referral for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Overall, the evidence supports a 70 percent evaluation, 
though not more, for PTSD.  To that extent, the appeal is 
granted.

III. Earlier effective date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

Here, the Board notes that the claims file does not contain 
medical records pertaining to the veteran's PTSD between 
August 6, 2003, the first day of the year prior to the 
veteran's claim for an increased rating on August 6, 2004, 
and January 28, 2004, the earliest date on noted on the VA 
treatment reports submitted by the veteran in connection with 
his claim.  Therefore, in this case, an effective date prior 
to January 28, 2004, cannot be assigned.  January 28, 2004 is 
the earliest date, within the year prior to his August 2004 
claim, that the veteran's PTSD was noted to have increased in 
severity.

For these reasons, the claim for an effective date earlier 
than January 28, 2004 for the assignment of an increased 
evaluation for the service-connected PTSD must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A 70 percent evaluation for the service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

The claim for an effective date earlier than January 28, 2004 
for the award of an increase rating for PTSD is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


